              Case 2:20-cv-01504-JLR Document 25 Filed 12/28/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         MICHAEL BENTON,                               CASE NO. C20-1504JLR

11                              Plaintiff,               ORDER
                  v.
12
           EXECUTIVE HOTEL SEATTLE
13
           LLC,
14
                                Defendant.
15
           This matter comes before the court on Defendant Executive Hotel Seattle LLC’s
16
     (“Executive”) motion to dismiss Plaintiff Michael Benton’s original complaint. (MTD
17
     (Dkt. # 11).) Executive filed its motion on November 19, 2020. (Id. at 1.) On December
18
     10, 2020, Mr. Benton filed an amended complaint. (Am. Compl. (Dkt. # 17).) The
19
     parties seemingly concede that the first motion to dismiss is now moot, as neither party
20
     submitted subsequent briefing. (See generally Dkt. (showing no response or reply filed).)
21
     //
22


     ORDER - 1
              Case 2:20-cv-01504-JLR Document 25 Filed 12/28/20 Page 2 of 2




 1   Instead, Executive filed a second motion to dismiss this amended complaint, which is

 2   currently pending. (2d MTD (Dkt. # 21).)

 3         Accordingly, the court DENIES Executive’s first motion to dismiss (Dkt. # 11) as

 4   moot. Executive’s second motion to dismiss (Dkt. # 21) remains pending.

 5         Dated this 28th day of December, 2020.

 6

 7                                                  A
                                                    JAMES L. ROBART
 8
                                                    United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
